Title: From George Washington to John Brown, 28 July 1778
From: Washington, George
To: Brown, John


          
            Sir Head
            Quarters White plains 28 July 1778
          
          I had, a few days ago, the pleasure of receiving yours of the 9th instant. The Butt of
            Wine has not yet arrived, but I doubt not, when it does, that it will answer your
            recommendation. Permit me to return you my thanks for the generosity of your present,
            and to express my wishes, that Fortune may continue to be as indulgent to you as she has
            hitherto been. I am &c.
        